Citation Nr: 0017729	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  94-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether an evaluation higher than 10 percent is warranted 
for ulcerative colitis from July 10, 1976, to July 25, 1991.

2.  Whether an evaluation higher than 30 percent is warranted 
for ulcerative colitis from July 25, 1991.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

4.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 based on a period of hospitalization and treatment for 
service-connected ulcerative colitis from December 23, 1992, 
through December 31, 1992.

5.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30, based on the need for convalescence following 
hospitalization and treatment for service-connected 
ulcerative colitis in December 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
July 1976.

In part, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1976 rating 
decision by the RO which granted a claim of entitlement to 
service connection for ulcerative colitis and assigned a 
10 percent evaluation, effective from the day following the 
veteran's separation from service-July 10, 1976.  By rating 
action of January 1992, the RO increased the evaluation for 
ulcerative colitis from 10 to 30 percent, effective from 
July 25, 1991.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that an appeal from an original 
award does not raise the question of entitlement to an 
increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue 
for ulcerative colitis as a claim for a higher evaluation of 
an original award.  (As noted above, the rating for service-
connected ulcerative colitis was increased during the 
pendency of this appeal, which resulted in a "staged" 
rating:  10 percent from July 10, 1976, and 30 percent from 
July 25, 1991.  Fenderson, supra.  Therefore, consideration 
of the ulcerative colitis claim must now include 
consideration of whether an evaluation higher than 10 percent 
was warranted from July 10, 1976, to July 25, 1991, and 
whether an evaluation higher than 30 percent is warranted 
from July 25, 1991.  Id.)

This matter is also on appeal from an April 1993 rating 
decision by the RO which denied claims of entitlement to an 
increased (compensable) rating for hemorrhoids, a temporary 
total rating under 38 C.F.R. § 4.29 based on a period of 
hospitalization and treatment for service-connected 
ulcerative colitis from December 23, 1992, through 
December 31, 1992, and a temporary total rating under 
38 C.F.R. § 4.30 based on the need for convalescence 
following the December 1992 hospitalization.  


FINDINGS OF FACT

1.  Ulcerative colitis, from July 10, 1976, to July 25, 1991, 
was no more than moderate in degree, with only infrequent 
exacerbations.

2.  Ulcerative colitis, from July 25, 1991, is manifested by 
the need for treatment involving some medication; it has not 
resulted in severe ulcerative colitis with numerous attacks a 
year and malnutrition.

3.  The veteran's internal hemorrhoids are not large or 
thrombotic, irreducible, with excessive redundant tissue, or 
evidencing frequent recurrences.

4.  The veteran was not hospitalized for a period in excess 
of 21 days for treatment of service-connected disability in 
December 1992.

5.  The veteran did not undergo surgery necessitating at 
least one month of convalescence during hospitalization in 
December 1992 for service-connected disability; he did not 
undergo surgery in December 1992 with severe post-operative 
residuals, or surgery that necessitated house confinement or 
the continued use of a wheelchair or crutches; he did not 
undergo treatment in December 1992 that required 
immobilization by cast of one major joint or more.


CONCLUSIONS OF LAW

1.  An evaluation higher than 10 percent from July 10, 1976, 
to July 25, 1991, for ulcerative colitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.27, 4.7, 4.114 (Diagnostic Code 7323).

2.  An evaluation higher than 30 percent from July 25, 1991, 
for ulcerative colitis is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.27, 4.7, 4.114 
(Diagnostic Code 7323).

3.  An increased (compensable) rating for internal 
hemorrhoids is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.27, 4.7, 4.114 (Diagnostic 
Code 7336).

4.  The assignment of a temporary total rating under 
38 C.F.R. § 4.29 based on a period of hospitalization and 
treatment for service-connected ulcerative colitis from 
December 23, 1992, through December 31, 1992, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.29 (1999).

5.  The assignment of a temporary total rating under 
38 C.F.R. § 4.30 based on the need for convalescence 
following hospitalization and treatment for service-connected 
ulcerative colitis in December 1992 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.30 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records show that, from July to 
August 1975, he was hospitalized and found to have salmonella 
gastroenteritis and non-specific, inflammatory colitis.  In 
October 1975, the diagnoses were salmonella gastroenteritis 
and non-specific, inflammatory colitis.  In November 1975, 
the assessments were internal and external hemorrhoids.

Thereafter, when examined by VA in September 1976, the 
veteran complained of occasional diarrhea and cramps.  He 
reported getting tired a lot easier than before.  Examination 
of the digestive system revealed good tone.  No masses or 
organomegaly were noted.  Peristalsis was active.  Some 
tenderness in the sigmoid area, and small internal 
hemorrhoids were noted.  No other anal pathology was noted.  
Residuals of salmonella infestation - underlying colitis and 
small internal hemorrhoids were diagnosed.

VA outpatient treatment reports show that, in February 1977, 
the veteran reported that he felt good as long as he took his 
medication.  Small internal hemorrhoids were noted, but he 
had no bleeding.  In May 1977, he complained of soft bowel 
movements with gas after each meal.  He was prescribed more 
medication.

At a May 1977 RO hearing, the veteran testified that he had 
diarrhea after every meal, and had constant abdominal 
distress.

An October 1988 report shows that a barium enema radiograph 
revealed no evidence of ulcers, diverticula, polyps, or 
constricting lesions.  The colon was in its normal position 
within the abdomen.  The impression was colonic spasm.

Correspondence from a private physician, dated in 
November 1988, indicates that the veteran had noted bloody 
bowel movements over the previous month, with frequent bowel 
movements, some diarrhea, and some formed stools.  He 
admitted to abdominal cramping and a sensation of tenesmus.  
His weight had been steady and he weighed 189 pounds.  
Physical examination revealed that the veteran was anicteric.  
The abdomen was soft with mild tenderness.  No distention was 
noted.  A rectal examination revealed no external 
hemorrhoids.  The veteran underwent flexible sigmoidoscopy to 
38 centimeters (cm) from the anal verge, which showed some 
edema and friability in the rectum.  The area above the 
rectum appeared normal.  The submucosal vessel pattern was 
intact.  No actual ulcerations were present.  The impressions 
were proctitis and rule out more proximal colonic 
inflammatory disease.

Correspondence from a private physician, dated in July 1991, 
indicates that the veteran had reported bright red rectal 
bleeding on a persistent basis for the previous several 
weeks.  He also reported that he had had frequent bouts of 
diarrhea.  The veteran weighed 188 pounds.  Rectal 
examination revealed significant hemorrhoidal tissue, but no 
evidence of active rectal bleeding was appreciated.  

Thereafter, correspondence from a private physician, dated in 
July 1991, indicates that the veteran had undergone a 
colonoscopy to the cecum, with biopsy of the rectosigmoid 
area.  Noted were internal and external hemorrhoids with a 
marked proctitis and colitic changes that extended up to 
approximately the 20-cm mark.  There was no evidence of 
intrinsic pathology noted in the proximal, descending, 
transverse, and ascending colon.  There was a large amount of 
retained stool noted, but the remaining examination was 
unremarkable.

Correspondence from a private physician, dated in 
August 1991, indicates that the veteran was first seen in 
March 1985.  It was noted that the veteran had subsequently 
suffered intermittent bowel complaints with bleeding.  It was 
also noted that the veteran had lost approximately one and 
one-half months' work because of the latest episode of 
bleeding colitis.  It was noted that the veteran must 
continue to take four prescription medications on a daily 
basis.  The physician noted that the veteran suffered from 
all of the symptoms associated with colitis, including 
excessive weight loss, abdominal cramping, and bloody 
diarrhea, with incontinence, fatigue, and loss of stamina.  

When examined by VA in December 1991, the veteran reported 
that he had returned to work and was totally exhausted by the 
end of the day.  He took three medications, four times a day, 
and was maintained on a restrictive diet.  A surgical consult 
noted that the veteran had had recurrences of bloody diarrhea 
in 1985, 1988, and June 1991 and that he had not been 
hospitalized since service.  History of salmonella 
gastroenteritis (1975) and colitis were diagnosed.

Thereafter, a private discharge summary shows that the 
veteran was hospitalized for persistent long-standing rectal 
bleeding from December 23, 1992, to December 31, 1992.  
During the course of the hospitalization, the veteran was put 
at bowel rest.  He was treated with Azulfidine and oral 
Prednisone.  Initial blood count was stable.  Abdominal 
obstruction series was within normal limits.  Consultation 
was obtained for surgical management, and it was reported 
that no surgical abdomen was found.  Another consultation was 
obtained from a physician who had recommended treatment with 
Azulfidine, folic acid, weaning steroids, Cortaid enemas, and 
a colonoscopy.  It was noted that his course during the 
hospital stay was rather unremarkable.  The discharge 
diagnosis was severe and extensive ulcerative colitis.  The 
veteran was prescribed multiple medications and instructed to 
follow a lactose-free diet.

A private medical statement from the veteran's attending 
physician, dated in January 1993, indicates that the veteran 
remained under treatment for ulcerative colitis.  It was 
noted that, while hospitalized in December 1992, colonoscopy 
revealed that the veteran's disease was more extensive, now 
found to 60 cm.  It was noted that another complication was 
anemia.  Hemoglobin and hematocrit ran chronically low.  The 
physician noted that the veteran required more medication.  
It was also noted that the veteran's weight had fluctuated 
between 180 and 203 pounds and that he had been anemic.

A disability certificate from the veteran's private attending 
physician, dated in January 1993, indicates that the veteran 
had been under professional care for ulcerative colitis from 
December 23, 1992, to February 3, 1993.  

At a February 1993 VA examination, the veteran complained of 
cramps, diarrhea, fatigue, gas, restrictive diet, and never 
feeling well.  The veteran weighed 205 pounds.  The diagnosis 
was ulcerative colitis presently in remission.  

A February 1993 VA consultation report indicates that 
examination of the veteran's abdomen revealed mild diffuse 
tenderness.  No masses or peritoneal signs were noted.  No 
hemorrhoids were appreciated.  The impression was ulcerative 
colitis - currently stable.

At a September 1993 RO hearing, the veteran testified that he 
worked a lot of overtime as a heavy equipment operator, but 
that he had used well over 100 days of sick and vacation days 
due to his ulcerative colitis.  He testified that, after his 
December 1992 hospitalization, he did not return to work 
until February 10, 1993.

Correspondence from a private physician, dated in June 1996, 
indicates that the veteran was being treated for ulcerative 
proctosigmoiditis.  The physician noted that the veteran had 
had a flare of symptoms in December 1995 with rectal bleeding 
and rectal urgency.  

At a December 1996 VA examination, it was noted that the 
veteran had a history of ulcerative colitis and bloody bowel 
movements.  He was treated with steroids.  His bowel 
movements were numbered in the three to four range a day and 
he had occasional incontinence and soiling.  His medications 
included Prednisone, Asacol, folic acid, Zantac, and Rowasa 
enemas.  Examination revealed that the veteran's abdomen was 
soft with bowel sounds present.  There were no masses 
palpated.  His abdomen was not tender.  Rectal examination 
had hemoccult positive stools, no masses were palpated.  
Dehydration, malnutrition, or anemia was not noted.  The 
diagnosis was history of ulcerative colitis.

At another December 1996 VA examination, the veteran 
complained of abdominal pain, bloating, diarrhea, weakness, 
and urgency to have a bowel movement.  He denied vomiting.  
He noted that he had lost 10 to 20 pounds in the previous six 
months.  He reported that, if he did not have a bowel 
movement at once, he became incontinent of stool.  
Medications included Azulfidine, folic acid, Prednisone, 
Xanax, and Zantac.  Examination revealed that the veteran 
weighed 206 pounds.  His abdomen was soft and nontender.  He 
had no masses or liver enlargement.  Complete blood cell 
count was within normal limits.  Liver function tests were 
within normal limits.  The diagnoses included ulcerative 
colitis.

At an April 1997 VA examination, the examiner noted that the 
veteran had a diagnosis of ulcerative colitis and that that 
form of inflammatory bowel disease unusually caused stricture 
formation so that it was uncommon to see bowel lumen 
reduction in that disorder.  The examiner noted that, with 
respect to the examination for hemorrhoids, the veteran had 
an entirely normal perineum even when he bore down.  No skin 
tags were seen.  There was no tissue collapse when he bore 
down and there were no external hemorrhoids seen.  The 
diagnosis was inflammatory bowel disease.  The examiner 
opined that hemorrhoids were not found.

At a November 1998 VA examination, the veteran reported that 
he was on a regimen of Asacol, two tablets four times a day, 
and Rowasa enemas.  He noted that his colitis was limited to 
the left side of the colon, and that for the previous two 
months he had not had any rectal bleeding.  He reported that 
his weight fluctuated between 190 and 210 pounds.  He 
reported that he had been relatively symptom free for the 
previous two months.  Examination revealed that the veteran 
looked well.  He was afebrile.  He weighed 195 pounds.  There 
was no evidence of any malnutrition.  Abdominal examination 
revealed a soft, non-tender abdomen with minimal tenderness 
in the left lower quadrant of the belly.  Rectal examination 
revealed no evidence of any external hemorrhoids, bleeding, 
or thrombotic hemorrhoids.  The impressions were ulcerative 
colitis and hemorrhoids.  With respect to ulcerative colitis, 
the examiner noted that the frequency of attacks had been 
well controlled for the previous two months.  The examiner 
also noted that the veteran had not had any evidence of 
rectal bleeding, nutritional deficiency or malnutrition.  
Complete blood count was essentially normal.  The examiner 
further opined that the veteran's hemorrhoids were under 
control and they were not large or thrombotic.

Correspondence from a private physician, dated in May 1999, 
indicates that the veteran continued to take Asacol for 
maintenance to prevent recurrence of symptoms for ulcerative 
proctosigmoiditis.  The veteran denied rectal pain or 
incontinence, and had only trivial rectal urgency 
occasionally.  His lower abdominal cramps were relieved after 
a bowel movement.  Abdominal examination was benign.  He 
weighed 190 pounds.  The impression was that ulcerative 
proctosigmoiditis was under good control.  Upon follow up in 
November 1999, the veteran had been taking Asacol and had had 
no significant symptoms.  He denied abdominal pain, rectal 
pain, and rectal urgency.  Examination revealed that the 
veteran's abdomen was benign.  He weighed 199 pounds.  The 
impression was that ulcerative proctitis was in remission.  
Upon follow-up in January 2000, the veteran's symptoms were 
well controlled by taking Asacol.  The veteran denied pain or 
urgency.  Abdominal examination was unremarkable.  There was 
no tenderness or organomegaly.  Upon follow-up in March 2000, 
abdominal examination was normal.  The veteran weighed 193 
pounds.  The impression was that the ulcerative proctitis 
continued to be in remission.

Ulcerative Colitis from July 10, 1976, to July 25, 1991

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, supra.

The veteran's service-connected ulcerative colitis was rated 
under Diagnostic Code 7323.  See 38 C.F.R. § 4.114.  
Diagnostic Code 7323 provides, as it did when the veteran's 
claim was first filed, that a 10 percent rating is warranted 
for moderate ulcerative colitis with infrequent 
exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323.  A 
30 percent rating is warranted for moderately severe 
ulcerative colitis with frequent exacerbations.  Id.  A 60 
percent rating is warranted when such disorder is severe with 
numerous attacks a year and malnutrition, the claimant's 
health being only fair during remissions.  Id.  A 100 percent 
rating is warranted when ulcerative colitis is pronounced, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication like liver abscess.  
Id.

A review of the record reveals that an evaluation higher than 
10 percent, from July 10, 1976, to July 25, 1991, is not 
warranted under Diagnostic Code 7323.  As noted above, a 30 
percent rating requires moderately severe ulcerative colitis 
with frequent exacerbations.  38 C.F.R. § 4.114, Diagnostic 
Code 7323 (1999).  The record indicates that, from 
September 1976 to July 1991, an interval of almost 15 years, 
the veteran's complaints cannot be described as more than 
infrequent.  During this time, he was seen for complaints of 
occasional diarrhea and cramps (September 1976), soft bowel 
movements with gas after each meal (May 1977), intermittent 
bowel complaints with bleeding (March 1985), and bloody bowel 
movements, some diarrhea, and abdominal cramping 
(November 1988).  The evidence reflects that the veteran had 
infrequent exacerbations of colitis, which were always 
controlled with medication.  He was not hospitalized due to 
colitis and he did not undergo more serious medical 
intervention for the disorder.  Under such circumstances, 
these findings reflect no more than moderate ulcerative 
colitis with infrequent exacerbations.  Accordingly, the 
Board finds that an evaluation higher than 10 percent by 
application of Diagnostic Code 7323 is not warranted for the 
period in question.  Fenderson, supra.

Ulcerative Colitis from July 25, 1991

Turning to the issue of whether an evaluation higher than 30 
percent is warranted for ulcerative colitis from July 25, 
1991, the Board finds that the veteran's service-connected 
ulcerative colitis does not warrant an evaluation higher than 
30 percent under the provisions of Diagnostic Code 7323.  

As noted above, under Diagnostic Code 7323, a 60 percent 
rating requires severe ulcerative colitis with numerous 
attacks a year and malnutrition, health being only fair 
during remission.  38 C.F.R. § 4.114, Diagnostic Code 7323.  
The record shows that the veteran began to complain more 
frequently in July 1991, when he reported rectal bleeding and 
diarrhea.  In August 1991, it was noted that he had had 
numerous symptoms associated with colitis.  Although the 
veteran experienced an attacks requiring hospitalization for 
evaluation in December 1992, by February 1993, his ulcerative 
colitis was thought to be in remission.  He also had 
complaints in December 1995 and December 1996.  Nevertheless, 
the evidence shows that his ulcerative colitis has since been 
well controlled with medication (see November 1998 VA 
examination report and correspondence from private physicians 
in 1999).  Consequently, it cannot be said that the veteran 
has had numerous attacks.  In addition, although the medical 
records confirm that the veteran has consistently received 
medication to control his ulcerative colitis, which has been 
characterized as under control or in remission, there is no 
evidence to show that his health is only fair during 
remission.  The medical evidence does show that he was anemic 
in January 1993 and that his weight had fluctuated; however, 
subsequently prepared records do not indicate that he 
remained so.  In addition, the veteran's weight has remained 
fairly stable without any significant loss of weight due to 
problems with ulcerative colitis.  In November 1998, the 
veteran weighed 195 pounds.  In May 1999, he weighed 190 
pounds.  In November 1999, he weighed 199 pounds.  In 
March 2000, he weighed 193 pounds.  

Without evidence of numerous attacks of ulcerative colitis a 
year and malnutrition, the veteran's health being only fair 
during remissions, a disability evaluation of 60 percent 
cannot be awarded.  38 C.F.R. § 4.114, Diagnostic Code 7323 
(1999).  In sum, the evidence does not demonstrate 
manifestations to be at a severe level of disability.  
Consequently, the veteran's disability does not rise to the 
level contemplated by a 60 percent evaluation under 
Diagnostic Code 7323.  

Given the record as described above, the Board finds that 
there is no basis for awarding an evaluation higher than 30 
percent since July 1991.  See Fenderson, supra.

Hemorrhoids

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service-connected internal hemorrhoids have 
been evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1999).  Under Diagnostic Code 
7336, hemorrhoids (external or internal) will be rated as 
zero percent disabling when they are mild or moderate.  
38 C.F.R. § 4.114, Diagnostic Code 7336.  Hemorrhoids will be 
rated as 10 percent disabling when they are large or 
thrombotic, irreducible, with excessive redundant tissue, or 
evidencing frequent recurrences.  Id.  A 30 percent 
disability rating is warranted when they cause persistent 
bleeding with secondary anemia, or fissures.  Id.

Despite the veteran's contentions to the contrary, the Board 
finds that the veteran's service-connected internal 
hemorrhoids do not warrant a compensable rating under 
Diagnostic Code 7336.  As reported above, in order for the 
veteran to be entitled to a compensable evaluation for his 
service-connected internal hemorrhoids, they must be large or 
thrombotic, irreducible, with excessive redundant tissue, or 
evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).  However, at the veteran's most 
recent VA examination in November 1998, none of the foregoing 
problems was noted.  Rectal examination revealed no evidence 
of any external hemorrhoids, bleeding, or large or thrombotic 
hemorrhoids.  In fact, the examiner described the veteran's 
hemorrhoids as being under control.  Accordingly, the Board 
finds that the veteran's internal hemorrhoids are most 
appropriately characterized as being no more than mild or 
moderate in severity.  Diagnostic Code 7336.  Therefore, a 
compensable evaluation is not warranted.

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an increased (compensable) rating must 
therefore be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.

38 C.F.R. § 4.29

The veteran contends that, because he was hospitalized for 
treatment of his service-connected ulcerative colitis, he 
should be entitled to a temporary total evaluation for that 
period, from December 23, 1992, through December 31, 1992.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (1999).  
Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b) (1999).

According to a December 1992 private hospital discharge 
summary and accompanying attending physician's 
correspondence, dated in January 1993, the veteran was 
hospitalized at a private hospital from December 23, 1992, 
through December 31, 1992.  He was treated for his service-
connected ulcerative colitis due to persistent long-standing 
rectal bleeding.  

The salient point to be made about the above-noted 
requirements for receiving a temporary total rating under 
38 C.F.R. § 4.29 is that hospitalization must be for service-
connected disability in excess of 21 days.  This is 
significant in the veteran's case because the evidence shows 
that he was only hospitalized from December 23 through 
December 31, 1992.  The Board's review of these records does 
not disclose any indication that the veteran was treated or 
observed for a period in excess of 21 days for his service-
connected ulcerative colitis.  In fact, the records show that 
the veteran was hospitalized for nine days.  Clearly, without 
evidence of such treatment or observation for service-
connected disability in excess of 21 days, the Board finds 
that veteran's claim for a temporary total rating under 
38 C.F.R. § 4.29 must be denied since there is no basis for 
providing the benefit the veteran seeks.  Since there is a 
lack of entitlement under the law, the application of the law 
to the facts is dispositive.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-430 (1994).  Therefore, entitlement to a 
temporary total rating under 38 C.F.R. § 4.29 based on a 
period of hospitalization and treatment for service-connected 
ulcerative colitis from December 23 through December 31, 1992 
must be denied.

38 C.F.R. § 4.30

VA regulations permit the assignment of a temporary total 
disability rating, without regard to other provisions of the 
rating schedule, when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that treatment of a service-connected 
disability resulted in: 

(1) Surgery necessitating at least one 
month of convalescence (Effective as to 
outpatient surgery March 1, 1989.)  

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 
1, 1989.)  [Or,]

(3) Immobilization by cast, without 
surgery, of one major joint or more.  
(Effective as to outpatient treatment 
March 10, 1976.)  

38 C.F.R. § 4.30 (1999).  

The veteran contends that he is entitled to a temporary total 
rating for convalescence based on the need for 
hospitalization for service-connected ulcerative colitis in 
December 1992.  He claims that he was unable to return to 
work until February 10, 1992, because his December 1992 
hospitalization necessitated at least one month of 
convalescence.  As noted above, the private hospital 
discharge summary and accompanying treatment reports from a 
private physician confirm that the veteran was hospitalized 
from December 23 through December 31, 1992, for service-
connected ulcerative colitis.  Although these records show 
that he underwent a colonoscopy at some point during his 
nine-day hospitalization, they do not establish that the 
veteran required surgery of the type that qualifies him under 
38 C.F.R. § 4.30.

The veteran has submitted disability certificates from his 
attending physician indicating that he was not able to return 
to work until February 10, 1992, and reflects that he did 
require at least one month convalescence following the 
December 1992 hospitalization.  Nevertheless, a review of 
these records does not indicate that he required 
convalescence because of surgery.  Indeed, even during the 
hospitalization, upon consultation, it was found that surgery 
was not necessary.  Moreover, there is no indication that the 
colonoscopy resulted in the need to convalesce.  Under these 
facts, there is no basis in the regulation for providing the 
benefit the veteran seeks.  Therefore, entitlement to a 
temporary total rating under 38 C.F.R. § 4.30 based on the 
need for convalescence following hospitalization and 
treatment for service-connected ulcerative colitis in 
December 1992 must be denied. 



ORDER

An evaluation higher than 10 percent for ulcerative colitis 
from July 10, 1976, to July 25, 1991, is denied.

An evaluation higher than 30 percent for ulcerative colitis 
from July 25, 1991, is denied.

An increased (compensable) rating for internal hemorrhoids is 
denied.

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 based on a period of hospitalization and treatment for 
service-connected ulcerative colitis from December 23 through 
December 31, 1992, is denied.

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 based on the need for convalescence following 
hospitalization and treatment for service-connected 
ulcerative colitis in December 1992, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

